Order entered October 19, 2012




                                           In The




                                    No. 05-12-00573-CV

             CKH FAM~Y LIMITED PARTNERSHIP, ET AL., Appellants

                                             V.

                    MGD/CCP ACQUISTION, LLC, ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-I 1-00382-D

                                         ORDER
       The Court has before it appellees’ October 18, 2012 unopposed second motion for

extension of time to file their brief. The Court GRANTS the motion and ORDERS appellees to

file their brief by November 6, 2012. No further extensions will be granted absent a showing of

exceptional circumstances.



                                                    MOLLY
                                                    JUSTICE